Citation Nr: 9910442	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-29 859	)	DATE
	)
	)                               

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for immune 
thrombocytopenia purpura, to include as due to an undiagnosed 
illness.

2.  Entitlement to an increased rating for service-connected 
lumbar disc disease, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
gastroenteritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has active duty from May 1986 to March 1988, and 
from November 1990 to July 1991, with intervening and 
subsequent periods of service with the National Guard.  He 
served in the Southwest Asia theater of operations from 
January 5, 1991 to June 28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for immune thrombocytopenia 
purpura, denied a claim of entitlement to an increased rating 
for service-connected lumbar disc disease, evaluated as 10 
percent disabling, and denied a claim of entitlement to an 
increased rating for service-connected gastroenteritis, 
evaluated as 10 percent disabling.  In September 1998, the RO 
affirmed its denial of the veteran's claim of entitlement to 
service connection for immune thrombocytopenia purpura, to 
include as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia theater of operations from January 1991 to June 1991.

3.  The claims file does not include competent evidence 
showing that the veteran has a chronic disability other than 
due to a diagnosed illness.

4.  Immune thrombocytopenia purpura was not manifested during 
the veteran's active military service; the claims file does 
not contain competent evidence showing that the veteran's 
immune thrombocytopenia purpura is related to his service. 

5.  The veteran's lumbar disc disease is productive of 
subjective reports of pain, and other pathology and 
symptomatology, which most nearly approximate a moderate 
disability.

6.  The veteran's gastroenteritis is productive of diarrhea, 
and other symptoms, which most nearly approximate a moderate 
disability.


CONCLUSIONS OF LAW

1.  Immune thrombocytopenia purpura was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.317 (1998).

2.  An evaluation in excess of 10 percent for lumbar disc 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5293 (1998).

3.  An evaluation in excess of 10 percent for gastroenteritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.20, 4.114, Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Further, the record 
includes post-service medical evidence of immune 
thrombocytopenia purpura (ITP).  In view of the particular 
nature of the claimed disability, and the provisions of 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding service 
connection for disability due to undiagnosed illnesses for 
such veterans, the Board finds that the veteran's claim is 
well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in February 1997, 
the RO sent the veteran a letter requesting that he forward 
all additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
Also in April 1997, the RO received letters from the 
veteran's mother and wife.  In addition, a review of the 
claims file shows that the RO has obtained, or attempted to 
obtain, all identified records of treatment.  Based on the 
foregoing, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

A.  Background

The veteran's service medical records, to include examination 
reports dated in December 1985 (enlistment), October 1988 and 
April 1991, are silent for mention of ITP. 

Records from the Daniel Virostko, M.D., dated in April 1994, 
show that the veteran sought treatment for soreness in his 
mouth over a 48 hour period of time.  He was noted to have 
spots on the inside of his cheek and a rash on his arms and 
legs.  He was admitted after his CBC and platelet count was 
noted to be 0.  The diagnosis was severe ITP.  A pathology 
report, dated in April 1994, contains impressions that 
included profound thrombocytopenia-peripheral blood and mild 
leukocytosis with occasional reactive lymphocytes.  The 
veteran was started on a course of high-dose gamma globulin, 
to which he responded well, although he developed aseptic 
meningitis secondary to the gamma globulin.  He was 
discharged from the hospital after about two weeks and 
started on Prednisone.  

A report Scott C. Blair, M.D., dated in April 1994, contains 
a diagnosis of severe thrombocytopenia of unclear etiology.

The veteran was afforded a Persian Gulf protocol examination 
in June 1994.  A review of the report shows that the 
veteran's complaints included blood platelet problems and 
subcutaneous bleeding and bruising.  The relevant diagnosis 
was "history of thrombocytopenia but with an absence of any 
sign of bruising or ecchymotic or purpura at this 
examination."

The veteran was afforded a fee-basis examination at St. 
Anne's Hospital in September 1994.  The examination report 
contains a diagnosis of thrombocytopenia with associated 
splenomegaly.

Reports of follow-up treatment from Dr. Virostko and Dr. 
Blair show that the veteran's Prednisone was tapered down 
until he was off it completely in about November 1995, and 
that his platelet count remained within acceptable limits.  
The most recent report, from Dr. Virostko, is dated in 
January 1997 and indicates that the veteran sought treatment 
for respiratory complaints and occasional diarrhea.  He was 
diagnosed with bronchitis, with slight reactive airway, and 
diarrhea.  The report is remarkable for notations that the 
veteran's blood work had been normal for about the previous 
two years and that he has not had a recurrence of bleeding.  

The claims file contains a letter from the veteran's wife and 
mother.  The veteran's wife essentially stated that the 
veteran was always healthy prior to his service in Southwest 
Asia, and that his health declined upon his return home.  She 
reported that he first noted rashes and spots on his body in 
April 1994 after he wore his boots, which he had worn during 
Desert Storm, for the very first time since returning from 
the Persian Gulf.  The veteran's mother stated that the 
veteran's health generally deteriorated upon his return from 
service in the Persian Gulf, and that there is no family 
history of anything similar to the veteran's ITP. 

A review of the veteran's written statements shows that he 
argues that he was always in good health prior to serving in 
Southwest Asia.  He further argues that the odds are against 
someone with his medical history developing such an unusual 
disease as ITP, and that it is therefore highly likely that 
his ITP is the result of exposure to hazardous substances 
during his service in the Persian Gulf. 

B.  Inception During Service

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  The Board initially will consider 
whether the veteran suffered from ITP during service. 

For a showing of chronic disease during service there is 
required a combination of manifestations sufficient to 
identity the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  38 C.F.R. § 3.303(b).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

The Board is unable to find that ITP has been shown during 
the veteran's service.  Service medical records are entirely 
silent for reports of treatment, complaints, or clinical 
findings, involving ITP, or a low platelet count, during 
service. 

The first medical evidence documenting ITP is in the reports 
of Dr. Blair and Dr. Virostko, dated in April 1994.  This is 
approximately two years and nine months after separation from 
service, and the claims file does not otherwise contain a 
medical opinion which relates any current ITP to the 
veteran's service.  

The only evidence suggesting a relationship between the 
veteran's ITP and a period of active duty are the veteran's 
own statements, and the lay statements of his mother and his 
wife, to this effect.  However, as the opinions of 
laypersons, these opinions are not considered competent 
evidence as to the etiology of the claimed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The probative 
value of these statements is therefore outweighed by the 
evidence which shows that the first indication of treatment 
or a diagnosis for ITP is dated about two years and nine 
months after separation from service, and that no competent 
evidence has been submitted which links the veteran's ITP to 
his service.  Accordingly, the elements required to establish 
service connection under 38 C.F.R. § 3.303 have not been 
satisfied, and service connection for ITP is not warranted on 
the basis of inception during service.

C.  Disability Due to an Undiagnosed Illness

The Board now turns to consideration of whether the veteran's 
claim can be granted under any presumptive provisions.  In 
this regard, pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317, service connection may be established for chronic 
disability resulting from undiagnosed illness which cannot be 
attributed to any know clinical diagnosis and which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving the skin, headache, muscle pain and joint 
pain, as well as signs or symptoms involving the respiratory 
system.  38 C.F.R. § 3.317(b)(2).  It should also be 
emphasized that entitlement under these special provisions is 
only for disability which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The veteran essentially asserts that his ITP may be due to an 
undiagnosed illness.  However, the fact that the veteran has 
been diagnosed with ITP shows that his symptoms have been 
attributed to a specific disease process.  Therefore, the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 cannot be 
used to establish service connection for ITP. 

Moreover, there is nothing in the record to suggest that any 
of the various medical examiners have found (or even suspect) 
that any of the veteran's blood symptomatology is due to any 
disability which is not capable of medical diagnosis.  While 
the veteran's lay statements, and the statements of his wife 
and mother, as to his symptoms have been duly considered, 
various medical examinations which have focused on his 
symptomatology have not attributed his condition to an 
undiagnosed illness.  Accordingly, the veteran's claim for 
ITP due to an undiagnosed illness must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is against the veteran's claim under any theory of 
recovery, and the provisions of 38 U.S.C.A. § 5107(b) 
therefore do not allow for favorable resolution of the 
veteran's appeal. 


II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are well-grounded.  38 U.S.C.A. § 
5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed and an adequate examination conducted.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed by the rating 
specialist, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Lumbar Disc Disease

The veteran's low back disability is currently rated, by 
analogy, as intervertebral disc syndrome (IDS), and has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  See 38 C.F.R. § 4.20 (1998); see 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).  Under DC  5293, a 10 
percent disability evaluation is warranted for mild IDS.  A 
20 percent rating is warranted for moderate IDS, with 
recurring attacks.  

The veteran was apparently first diagnosed with a low back 
disorder in an Anchorage Medical and Surgical Clinic report 
dated in October 1991.  That report indicates that X-rays 
showed that there was some narrowing at the L5-S1 disc space, 
a pars interarticularis defect at L5 on the right, and some 
evidence of anterior displacement of L5 relative to S1.  The 
relevant diagnostic impression was low back pain with 
underlying disc degeneration and spondylosis, L5 on the right 
side, without evidence of neurologic defect.

VA outpatient treatment reports, dated in 1994, are 
remarkable for a February 1994 report of possible 
degenerative disc disease.  A report from May 1994 includes a 
notation of lumbar disc disease probably secondary to trauma.

A Persian Gulf Registry examination report, dated in June 
1994, indicates that the veteran's back was within normal 
limits.

The veteran was afforded a VA fee-basis examination report by 
St. Anne's Hospital in September 1994.  A review of the 
examination report shows that he complained of low back 
irritability, particularly during heavy work or lifting.  X-
rays were within normal limits.  The impression was lumbar 
strain, mild to moderate in nature with mild facet changes at 
L5-S1. 

The veteran was afforded a VA fee-basis examination by the 
Knox Community Hospital in December 1996.  A review of the 
examination report shows that he complained of 
"intermittently severe" pain, which came and went.  The 
neurological examination was unremarkable.  Forward flexion 
was to 90 degrees, backward extension was to 30 degrees.  
Flexion to the left and right was 30 degrees.  Rotation to 
the left and right was 30 degrees.  There was no pain on 
motion.  The examiner stated that there were no postural 
abnormalities and no fixed deformity.  The musculature of the 
back was normal.  There was no objective evidence of pain on 
motion.  The impression was history of intermittent low back 
pain secondary to muscular strain.

A VA neurological examination report, dated in March 1997, 
shows that the veteran complained of low back pain after 
standing for a long period of time.  On examination, he was 
noted to have a full range of motion.  The relevant diagnosis 
was chronic low back pain secondary to musculoskeletal-type 
syndrome.  A VA mental disorders examination report, also 
dated in March 1997, shows that the veteran complained of 
restless sleep due to back pain, although he could sleep 
eight hours per night.  The relevant diagnosis was chronic 
pain syndrome.

VA outpatient treatment reports, dated in May 1997, shows a 
treatment for complaints of low back pain, described as on 
and off over the last six years and worsening in the last six 
months.  On examination, there were no back spasms and there 
was no spinal tenderness.  The straight leg raising test was 
negative.

The veteran asserts that he has a great deal of low back pain 
which is so severe at times that he cannot pick up his son or 
play with him.  He asserts that he often has pain not only 
from activity, but from sitting.  A lay statement from the 
veteran's mother asserts that he has pain from his back and 
stomach conditions which have caused him to miss family 
gatherings, and to shorten his business trips.  A lay 
statement from the veteran's wife asserts that he has chronic 
back pain, such that he has missed family gatherings and 
business trips, and he has pain on long drives.

The evidence does not show a significant limitation of 
motion, and although the veteran asserts that he has a great 
deal of back pain, there was no objective pain noted on 
motion in his December 1996 examination.  In addition, there 
is no evidence of objective symptoms to support an increased 
rating, such as muscle spasms or atrophy.  In this regard, 
the only evidence dated after 1991 which shows any back 
pathology are the December 1996 X-rays, which showed mild 
facet changes at L5-S1.  Based on the foregoing, the Board 
finds that the evidence does not show symptoms compatible 
with moderate IDS and recurring attacks.  The record in this 
case clearly demonstrates that the veteran's low back 
disability is mild in nature and productive of some pain 
after standing long periods of time.  The evidence does not 
support a finding that the diagnostic criteria for a rating 
in excess of the current 10 percent have been met at this 
time.  In light of the most recent findings, the Board must 
conclude that the preponderance of the evidence is against a 
20 percent evaluation under DC 5293.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97 (Dec. 12, 1997).  
However, the December 1996 examination report does not show 
objective pain on motion in the lumbar spine, and the March 
1997 VA examination showed that he had a full range of 
motion.  In addition, there is no evidence of loss of muscle 
strength, or atrophy.  Accordingly, there is no evidence of 
limitation of motion, or any other functional loss, due to 
pain to warrant a rating in excess of 10 percent at this 
time.  Finally, apart from a notation of mild facet changes 
at L5-S1, there are no findings of lumbar spine pathology 
dated after 1991.  In light of all of the foregoing, the 
Board concludes that there is no medical or factual basis 
upon which to conclude that there is functional loss due to 
pain to warrant a rating in excess of 10 percent at this 
time.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted for the veteran's lumbar disc disease.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, DC 5293. 

As for other Diagnostic Codes, under 38 U.S.C.A. § 4.71a, DC 
5295, a 20 percent rating is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, and loss of 
spine motion, unilateral, in the standing position.  
Limitation of motion of the lumbar spine is appropriately 
evaluated under DC 5292.  In order to warrant an evaluation 
in excess of 10 percent under DC 5292, the veteran would have 
to demonstrate that he has a moderate limitation of motion of 
the lumbar spine.  

However, in this case, there is no evidence of muscle spasm, 
and the veteran's limitation of motion is not shown to be 
moderate.  Accordingly, a rating in excess of 10 percent 
under either DC 5292 or DC 5295 is not warranted.

With respect to the whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain, see 38 C.F.R. §§ 4.40 and 
4.45; DeLuca, supra, the Board initially notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  As for 
DC 5292, as stated with regard to functional loss in the 
evaluation of the veteran's disability under DC 5293, there 
is insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent at this time.  Accordingly, an evaluation in excess 
of 10 percent is not warranted under either DC 5292 or DC 
5295. 

B.  Gastroenteritis

In a March 1992 rating action, the RO granted service 
connection for gastroenteritis and assigned a 10 percent 
evaluation by analogy to irritable colon syndrome, under 
38 C.F.R. § 4.114, DC 7319.

The veteran filed a claim for an increased rating for his 
gastroenteritis in April 1994.  He has asserted that he 
frequently has severe cramps of diarrhea, such that he is 
afraid to go out with friends, or travel.  A lay statement 
from the veteran's mother asserts that he has pain from his 
back and stomach conditions which have caused him to miss 
family gatherings, and to shorten his business trips.  A lay 
statement from the veteran's wife asserts that he has chronic 
stomach pain, to include severe cramping and diarrhea which 
incapacitate him on almost a daily basis.  

Under DC 7319, a 10 percent evaluation is provided for 
irritable colon syndrome when the condition is "moderate," 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is provided when the 
condition is "severe," with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.

The veteran's service medical records show that he received 
treatment for gastrointestinal symptoms once in 1986 and once 
in 1988.  He reported that he was treated for an intestinal 
infection in May 1991 for three days.  He was apparently 
first diagnosed with a gastrointestinal disorder after 
separation from service, in a report from the Anchorage 
Medical and Surgical Clinic, dated in October 1991.  That 
report indicates that he had GI (gastrointestinal) symptoms 
that were mild in degree and of questionable functional 
nature.

Review of the veteran's Persian Gulf registry examination 
report, dated in June 1994, shows that the veteran complained 
of persistent diarrhea.  On examination, the abdomen was 
within normal limits, with no palpable solid organs or 
masses, and no areas of unusual tenderness.  An X-ray of the 
abdomen was unremarkable.  

The veteran was afforded a fee-basis examination at St. 
Anne's Hospital in September 1994.  A review of the 
examination report shows that the veteran complained of 
nausea, cramps and frequent diarrhea, which occurred several 
times per week and lasted one to four hours.  Barium and 
stool samples were reportedly normal.  The relevant 
assessment was irritable bowel syndrome.

VA outpatient treatment reports, dated between August and 
December of 1996, show treatment for complaints of abdominal 
pain.  The reports show that the frequency of diarrhea was 
variously reported as once or twice per month, or was 
described as "intermittent."  The assessments were 
irritable bowel syndrome, and history of irritable bowel 
syndrome.  Although he was given a prescription for Bentyl in 
August, he reported that he had not been taking it when he 
sought treatment in December.  The report from an upper GI 
series, dated in November 1996, indicates that the series was 
normal.

The veteran was afforded a fee-basis examination at the Knox 
Community Hospital in December 1996.  A review of the 
examination report shows that the veteran complained of 
nausea and frequent diarrhea, with occasional stomach pain, 
dating back to 1991.  On examination, the abdomen was soft 
and nontender.  Bowel sounds were positive.  There was no 
organomegaly.  There were no masses, no tenderness and no 
costovertebral angle tenderness.  The impression was 
gastroenteritis, 1991 remote and currently without clinical 
sequelae.

Records from Daniel J. Virostko, M.D., dated in January 1997, 
show that the veteran had no nausea, vomiting or diarrhea 
currently, but that he reported that he did have occasional 
diarrhea.  There were no current medications.  The relevant 
assessment was diarrhea of unknown etiology.  He was given 
Biaxin for control of his diarrhea.

A VA neurologic examination report, dated in March 1997, 
shows that the veteran complained of stomach cramps and 
pains, and that he was on medication for control of these 
symptoms.  On examination, bowel sounds were positive and the 
abdomen was soft and nontender.  There was no 
hepatosplenomegaly or rebound tenderness.  The relevant 
diagnosis was irritable bowel syndrome.  

The manifestations of the veteran's gastrointestinal disorder 
have not been shown to result in more than a moderate 
disability.  In particular, the most recent evidence, dated 
in 1996 and 1997, shows that the veteran reported diarrhea on 
an "occasional" to "frequent" basis, otherwise described 
as one to two times per month.  He reportedly had failed to 
take his medication in late 1996, and he has consistently 
been noted to be without clinical sequelae.  In addition, 
there is no evidence of constipation.  Accordingly, the 
frequency and severity of the veteran's symptoms is not shown 
to be more than moderate in nature, and is not characteristic 
of a "severe" disability as required for the next higher 
rating of 30 percent.  Accordingly, it follows that 
entitlement to an evaluation in excess of 10 percent for 
gastroenteritis under the provisions of DC 7319 is not 
warranted.

C.  Conclusion

Therefore, the Board finds that the overall symptomatology, 
(and, with regard to the veteran's lumbar disc disease, 
particularly when viewed in conjunction with the functional 
loss and pathology most recently demonstrated), is 
inconsistent with a rating in excess of 10 percent for lumbar 
disc disease, and gastroenteritis.  To that extent, the 
written testimony of the veteran, and the lay statements, as 
to an increased level of severity of the disabilities at 
issue is unsupported.  As such, a schedular evaluation in 
excess of 10 percent for lumbar disc disease, and 
gastroenteritis, is not for assignment.

In reaching its decisions on the veteran's increased ratings 
claims, the Board has carefully reviewed the entire record in 
this case; however, the Board does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue regarding either of the matters on appeal.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to service connection for immune thrombocytopenia 
purpura, to include as due to an undiagnosed illness, is 
denied.

Entitlement to a rating in excess of 10 percent for service-
connected lumbar disc disease is denied.

Entitlement to a rating in excess of 10 percent for service-
connected gastroenteritis is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

